 



Exhibit 10.1

ASSET PURCHASE AGREEMENT

     This Asset Purchase Agreement (the “Agreement”) dated the 11th day of
April, 2005, is made by and among CAL DIVE INTERNATIONAL, INC., a Minnesota
corporation (“CDI”) (the “Buyer, and STOLT OFFSHORE INC., a Louisiana
corporation, and S & H DIVING LLC, a Louisiana limited liability company
(collectively, the “Sellers”). Buyer and Sellers are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”. For a good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and subject to the terms and conditions as herein provided, the
Parties agree as follows:

ARTICLE I
DEFINITIONS

     1.1 As used in this Agreement and the Exhibits and Schedules delivered
pursuant to this Agreement, the following definitions shall apply:

     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly is controlling, controlled by or under common control
with, such other Person.

     “Agreement” means this Agreement by and among the Buyer and the Sellers,
together with all Exhibits and Schedules attached or incorporated by reference.

     “Closing” means the consummation of the transactions contemplated by this
Agreement to be effective as of the Closing Date.

     “Closing Date” shall mean the second business day following the date that
the Parties have received all necessary governmental and regulatory approvals
and consents to consummate the transaction contemplated by this Agreement,
including the expiration or early termination of the waiting period under the
Hart-Scott-Rodino Act (the “HSR Act”); provided, however, that such approval
shall be reasonably acceptable to the Buyer and Sellers.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Encumbrance” means any claim, charge, easement, encumbrance, lease,
covenant, security interest, mortgage, lien, option, pledge, rights of others,
restriction (whether on voting, sale, transfer, disposition or otherwise), or
other encumbrance whatsoever, whether imposed by agreement, understanding, law,
equity or otherwise, except for any restrictions on transfer generally arising
under any applicable federal or state securities law.

     “ERISA” means the Employment Retirement Income Security Act of 1974.

     “Laws” means any and all constitutional provisions, statutes or other laws,
together with any and all applicable orders, rules, regulations or
interpretations of any governmental entity having jurisdiction thereof.

 



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” means any of the following to the extent incurred
in the ordinary course of business: (a) liens of carriers, warehousemen,
mechanics or materialmen arising in the ordinary course of business for sums not
yet delinquent, (b) leases or subleases granted to others not interfering in any
material respect with the ordinary conduct of business, (c) easements,
rights-of-way and other similar encumbrances incurred in the ordinary course of
business and not interfering in any material respect, and which could not
reasonably be expected to interfere in any material respect, with any element of
Buyer’s use and enjoyment of the Subject Assets, (d) encumbrances on Subject
Assets to the extent part of the Assumed Liabilities, and (e) liens for taxes
not yet due and payable.

     “Person” means an association, a corporation, an individual, a partnership,
a limited liability company, a trust or any other entity or organization,
including a governmental entity.

     “Subject Assets” shall have the meaning set forth in Article II, but shall
not include the Excluded Assets.

     “Transaction Documents” means this Agreement, Vessel Agreements, bills of
sale, assignments, conveyances, leases, subleases, and any and all other
documents, agreements, instruments and certificates to be delivered hereunder to
effectuate the purposes of this Agreement.

     “Vessel-Related Equipment” means (i) all engines, boilers, machinery,
masts, boats, anchors, cables, chains, tackle, apparel, furniture, capstans,
outfit, tools, pumps, gear, lashings, furnishings, appliances, fittings, spares
(including spare tail shifts and propellers and propeller blades), lay systems,
reels and towers, inventory, radio and navigational equipment, and all unused
stores and provisions owned by Sellers and (A) located on the Vessels and listed
on Exhibit B or (B) located onshore and listed on Exhibit B-1, and (ii) all
plans, drawings and other technical documents, logs, manuals, and instruction
books relating to the function or operation of such items of equipment, whether
the same be on board or onshore; provided, however, that Captain’s, Officer’s
and Crew’s personal belongings, including the slop chest, are excluded from
Vessel-Related Equipment. The Parties agree that the Subject Assets do not
include any intellectual property assets except to the extent that any of the
foregoing specifically identified items comprise intellectual property.

     1.2 Any term not otherwise defined herein shall have the meaning ordinarily
given such term in the marine construction and diving industry.

ARTICLE II
SALE OF ASSETS

     2.1 At the Closing Date, Sellers shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase, acquire and accept from Sellers, all
of Sellers’ rights, title and interests in and to the following described
Subject Assets:



  (a)   The Vessels described in Exhibit A (the “Vessels”), together with the
Vessel-Related Equipment described in Exhibit B and Exhibit B-1.

2



--------------------------------------------------------------------------------



 



  (b)   The diving equipment including the portable SAT diving system described
in Exhibit C.     (c)   The real property and leases (the “Assigned Leases”)
described in Exhibit D.     (d)   The machinery, apparatus, furniture and
fixtures, materials, supplies, inventory, and other equipment described in
Exhibit E.

     2.2 The Subject Assets shall not include the assets described in Exhibit F
(the “Excluded Assets”).

     2.3 Notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute an assignment of any Assigned Lease if an
attempted assignment thereof, without the consent of a third party thereto,
would constitute a breach thereof or in any way adversely affect the rights of
Buyer thereunder. Sellers shall use their commercially reasonable efforts to
obtain all such consents by the Closing Date and if such consents cannot be so
obtained, Sellers shall use their commercially reasonable efforts to obtain them
within thirty (30) days of the Closing Date. Buyer shall cooperate in such
efforts. If such consents can not be obtained before the Closing Date despite
such efforts, or if any attempt at an assignment thereof would be ineffective or
would affect the rights of Sellers thereunder so that Buyer would not in fact
receive all such rights, Sellers and Buyer shall cooperate with each other to
develop a sub-lease or other structure such that Buyer will receive the benefits
(and perform and be subject to the burdens) under such Assigned Lease.

ARTICLE III
ASSUMPTION OF LIABILITIES; INDEMNIFICATION

     3.1 Buyer agrees to RELEASE, DEFEND, INDEMNIFY and HOLD HARMLESS Sellers
from and against any and all liability, loss, tax, cost and expense (including,
without limitation, claims for personal injury, property damage and court costs
and reasonable attorneys’ and experts’ fees) (collectively, “Indemnifiable
Losses”) that Sellers may suffer or incur that are attributable to (i) any
breach of any representation, warranty, or covenant by or of Buyer in this
Agreement or in any certificate or other document delivered by Buyer pursuant to
this Agreement, (ii) the Assumed Liabilities ( as hereinafter defined), and
(iii) the Subject Assets on or after the Closing Date.

     3.2 Sellers agree to RELEASE, DEFEND, INDEMNIFY and HOLD HARMLESS Buyer
from and against any and all Indemnifiable Losses that Buyer may suffer or incur
that are attributable to (i) any breach of any representation, warranty, or
covenant by or of Sellers in this Agreement or in any certificate or other
document delivered by Sellers pursuant to this Agreement, (ii) any and all taxes
attributable to the Subject Assets relating to the period prior to Closing Date,
and (iii) any Permitted Encumbrances in existence at Closing. Sellers’ liability
under this Section 3.2 will not exceed the Purchase Price, as adjusted.

     3.3 From and after Closing, the indemnification provisions set forth in
Sections 3.1 and 3.2 shall provide the exclusive remedy for breaches of any
representation, warranty, agreement, and covenant set forth in this Agreement.
In addition, Indemnifiable Losses shall only include actual damages, and shall
not include indirect or consequential damages.

3



--------------------------------------------------------------------------------



 



     3.4 Notwithstanding the foregoing, it is agreed and understood that Buyer
shall assume all liabilities arising under the Assigned Leases from and after
the Closing Date (“Assumed Liabilities”).

ARTICLE IV
PURCHASE PRICE

     4.1 The total purchase price (“Purchase Price”) to be paid to Sellers by
Buyer for the Subject Assets shall be One Hundred Twenty-Five Million and No/100
United States Dollars (US $125,000,000), as adjusted pursuant to Section 4.2
below. The said Purchase Price shall be paid free of bank charges to the account
designated by Sellers and notified to Buyer at least two (2) business days prior
to the Closing Date.

     4.2 The Purchase Price shall be adjusted based upon the condition of the
Subject Assets from the date this Agreement is executed through the Closing
Date. The baseline for the condition of all of the Vessels (other than the
SEAWAY KESTREL and DLB 801) shall be the reports of Matthews Daniels, copies of
which are attached hereto as Exhibit 4.2A, for the SEAWAY KESTREL, the report of
Matthews Daniel, a copy of which is attached hereto as Exhibit 4.2B and for the
DLB 801, the report of Poseidon Maritime, a copy of which is attached hereto as
Exhibit 4.2C. Buyer and Sellers shall cause these reports to be updated within
seven (7) days of the Closing Date by Buyer personnel and if on the Closing Date
there are any Subject Assets which are damaged, missing, or otherwise inoperable
(ordinary wear and tear excepted, and excluding matters covered by Section 4.4),
which were not damaged, missing, or otherwise inoperable (ordinary wear and tear
excepted) on the date of the relevant report (an “Adjustment Item”), and which
in the aggregate (after taking into account any increases in such items after
the date of the reports referred to above) exceed One Million and No/100 United
States Dollars (US $1,000,000), then the Purchase Price shall be adjusted
downward dollar for dollar based on the value of such Adjustment Items from the
first dollar. If there is any dispute between the Parties as to any Adjustment
Item, such dispute shall be submitted to Matthews Daniels for resolution.
Matthews Daniels shall make its decision concerning any such dispute by the
Closing Date or as soon thereafter as possible and such decision shall be
binding on the Parties. The Buyer shall also conduct a physical inspection of
the Subject Assets located at the Port of Iberia and Fourchon within seven
(7) days of the Closing Date to verify the substantial accuracy of its earlier
inspection of such facilities. Provided, however, that if the aggregate amount
of Adjustment Items exceed US $12,500,000, then either Sellers or Buyer shall be
entitled to terminate this Agreement without further liability to either Party.

     4.3 With respect to environmental matters, Buyer acknowledges and agrees
that it has been provided a copy of Sellers’ reports (the “Vessel Reports”)
relating to certain of the Vessels, copies of which are attached hereto as
Exhibit 4.3, and that Buyer has caused to be performed a Phase II survey with
respect to the Port of Iberia Facility, and that Buyer is aware of all
information included in those reports and has accepted such assets and
properties in their current condition.

4



--------------------------------------------------------------------------------



 



     4.4 Buyer shall take over the remaining bunkers and unused lubricating oils
in storage tanks and sealed drums on the Vessels and shall pay Sellers’ cost
therefor (excluding barging expenses). Payment under this Section 4.4 shall be
made at the same time and place and in the same currency as the Purchase Price.

     4.5 Buyer and Sellers will agree on an allocation of the Purchase Price
(plus the amount of Assumed Liabilities and other capitalized costs) among the
Subject Assets and such agreed allocation will be delivered on the Closing Date.
These allocations will be made in accordance with the principles of section 1060
of the Code, and the Treasury regulations promulgated thereunder and reflect,
among other things, the agreed fair market value of the Subject Assets. The
allocations shall be used by Buyer, Sellers and each of their respective
Affiliates as the basis for reporting asset values and other items for purposes
of all tax returns, including Internal Revenue Service Form 8594. To the extent
that there is an adjustment to the Purchase Price at or following the Closing,
Buyer and Sellers shall promptly make appropriate adjustments to such
allocations, and such changed allocations shall then be the allocation that each
Party uses for all purposes, including the filing of any tax returns. Buyer,
Sellers, and each of their respective Affiliates shall not take any position,
whether in any tax return, audit, examination, claim, adjustment, litigation or
other proceeding with respect to taxes, which is inconsistent with such
allocation unless required to do so by applicable Law or the prior written
consent of the other Party. If the Parties cannot agree on the allocation of the
Purchase Price by the Closing Date, the valuations contained in the Simmons and
Company International report dated January 5, 2005 (“Simmons Report”) shall
govern with the understanding that the difference between the Purchase Price and
the total of the valuations contained in the Simmons Report shall be the deemed
valuation of the DLB 801.

     4.6 Notwithstanding anything to the contrary in this Agreement, Buyer
acknowledges and agrees that the Subject Assets will be delivered “As Is, Where
Is,” “with all faults,” in the condition in which the same exist as of the
Closing Date, except as specifically provided in Section 4.2 above and
Section 5.2 below. Buyer acknowledges and agrees that, except as expressly set
forth in Article V of this Agreement, Sellers have not made, and Sellers do not
make, any representation or warranty and disclaim any representation or
warranty, whether express or implied, and whether by common law, statute, or
otherwise, regarding the Subject Assets including, without any limitation,
(i) the quality, condition, or operability of any Subject Asset or property,
(ii) their merchantability, (iii) their fitness for any particular purpose,
(iv) their environmental condition, or (v) their conformity to models, samples
of materials or manufacturer design.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS

     Sellers represent, warrant and agree, in each case as of the date hereof
and as of the Closing Date, as follows:

     5.1 Each Seller has all necessary corporate power and authority to execute,
deliver and perform this Agreement and any other Transaction Documents to which
it is a party. Each Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction

5



--------------------------------------------------------------------------------



 



in which it is organized and has all necessary corporate power and authority to
own the Subject Assets.

     5.2 Sellers are, or at closing will be, the sole owners and have sole title
to each of the Subject Assets. Sellers shall deliver good, valid and marketable
title to the Subject Assets to Buyer on the Closing Date, free and clear of all
Encumbrances other than Permitted Encumbrances incurred by Sellers. Sellers
shall pay all Permitted Encumbrances incurred by them when they become due and
will do all other acts and deeds necessary to assure that such Permitted
Encumbrances do not interfere in any way with the enjoyment of the Subject
Assets by Buyer.

     5.3 The execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which any Seller is a party have been duly
and validly authorized by the Board of Directors of Sellers and by all other
necessary corporate action on the part of Sellers. This Agreement and each of
the other Transaction Documents to which any Seller is a party constitutes the
legally valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles relating to or limiting creditors’ rights
generally. The execution, delivery and performance of this Agreement and each of
the other Transaction Documents by each Seller to which it is a party, and the
consummation of the transactions contemplated hereby and thereby by such Seller
will not (i) violate, or constitute a breach or default (whether upon lapse of
time and/or the occurrence of any act or event or otherwise) under, the charter
documents or by-laws of such Seller or any contract, approval or permit of such
Seller, (ii) have an adverse effect on any Subject Asset, (iii) result in the
imposition of any Encumbrance (other than Encumbrances created by Buyer) against
any Subject Asset, or (iv) violate any Laws to which such Person is subject,
except for any such violations, breaches, defaults, adverse effects or
Encumbrances which, individually or in the aggregate, would not have or could
not reasonably be expected to have a material adverse effect on such Seller’s
ability to perform this Agreement.

     5.4 Sellers have operated the Subject Assets in material compliance with
all applicable laws.

     5.5 There is no legal proceeding pending or, to the knowledge of Sellers,
threatened against Sellers, that individually or when aggregated with one or
more other legal actions has had or could reasonably be expected to have a
material adverse effect on Sellers’ ability to perform this Agreement or any of
the other Transaction Documents to which any Seller is a party.

     5.6 All Vessels are in Class without outstanding recommendations from the
relevant Classification Society or, if not classed, have Certificates of
Inspection from the U.S. Coast Guard which are in full force and effect.

6



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer represents, warrants and agrees, in each case as of the date hereof
and as of the Closing Date, as follows:

     6.1 Buyer is a corporation, duly organized, validly existing and in good
standing under the laws of its State of organization. Buyer has the necessary
corporate power and authority to execute, deliver and perform this Agreement and
any Transaction Document to which it is a party.

     6.2 The execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which Buyer is a party has been duly and
validly authorized by all necessary corporate action on the part of Buyer. This
Agreement and each of the other Transaction Documents to which Buyer is a party
is the legal, valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles relating to or limiting creditors’ rights generally.

     6.3 The execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which Buyer is a party by Buyer, and the
consummation of the transactions contemplated hereby by Buyer will not violate
or constitute a breach or default (whether upon lapse of time and/or the
occurrence of any act or event or otherwise) under (a) the articles of
incorporation or by laws of Buyer, or (b) any material Law to which Buyer is
subject.

     6.4 There is no legal proceeding pending or, to the knowledge of Buyer,
threatened against Buyer, that individually or when aggregated with one or more
other Actions has had or could reasonably be expected to have a material adverse
effect on Buyer’s ability to perform this Agreement or any of the other
Transaction Documents to which it is a party.

ARTICLE VII

EMPLOYEES AND EMPLOYEE BENEFITS

     7.1 Effective as of immediately prior to the Closing, Sellers will
terminate the employment of all of their offshore employees who are compensated
on either a hourly or day rate basis (“Offshore Employees”). Buyer hereby agrees
that it will as promptly as practicable after the date hereof offer employment
to all of the Offshore Employees, to be effective as of the Closing. As promptly
as practicable after the date hereof, but in any event at least five (5) days
before the Closing Date, Buyer shall offer employment to a majority of Sellers’
other employees who are listed on Exhibit G attached hereto (“Other Employees”).
All of the Offshore Employees and Other Employees who accept employment with
Buyer shall be employed by Buyer on terms as to salary and insurance benefits
substantially equivalent to those presently provided by Sellers. Sellers have
made and will make no other representation or warranty or any other statement or
communication regarding Buyer’s right, ability, plan or intention to employ any
employee of Sellers or the terms and conditions upon which any such employee may
be employed by Buyer or its Affiliates, and will not make any such
representations, warranties, statements or communications during the period
beginning on the date hereof and ending on the

7



--------------------------------------------------------------------------------



 



Closing Date. Sellers shall pay in full all compensation, bonuses, accrued
severance, and other payments that may result from the termination of employment
by Sellers of any employee(s) of Sellers and any compensation due such employees
up to and including the Closing Date. Sellers shall provide Buyer a list of
those employees terminated by Sellers on or before the Closing Date and shall
confirm to Buyer in writing the communication of said terminations. Buyer or its
designee shall be responsible for and shall assume any and all costs,
obligations or liabilities directly related to the termination by Buyer or
Buyer’s designee of any former employee of Seller who is hired by Buyer or
Buyer’s designee on or after the Closing Date. After the Closing Date, Buyer
shall provide to employees of Sellers hired by Buyer the seniority such persons
had as Seller’s employees, for purposes of determining employee benefits,
including health insurance and benefit plans of every kind, and such newly hired
employees shall be entitled to participate in all employee benefits (including
health insurance) immediately upon the Closing Date, with no waiting period
prior to participation, if allowed by applicable laws and regulations. Neither
Buyer nor its designee is, or shall be deemed to be, a successor employer to
Sellers with respect to any employee benefit plans or programs of Seller or its
Affiliates, and no plan or program adopted or maintained by Buyer or its
designee after the Closing Date is or shall be deemed to be a “successor plan,”
as such term is defined in ERISA or the Code, of any such plan or benefit
program of Sellers or their Affiliates.

     7.2 Sellers shall make available to Buyer records which provide information
regarding employees’ names, Social Security numbers, dates of hire by Sellers,
date of birth, number of hours worked each calendar year, attendance and salary
histories for all employees of Sellers offered employment by Buyer. Sellers
shall not provide records pertaining to performance ratings and evaluations,
disciplinary records and medical records.

     7.3 With respect to Sellers’ employees who are hired by Buyer, Buyer shall
take such actions as are necessary to cause a Section 401(k) plan maintained by
the Buyer to accept direct rollovers of such employee’s eligible rollover
distributions (including plan loan notes) from the Sellers’ Section 401(k) plan
as elected by such employees.

ARTICLE VIII
CONDITIONS TO CLOSING

     8.1 The obligations of Buyer to effect the Closing shall be subject to the
following conditions, except to the extent waived in writing by Buyer:



  (a)   The representations and warranties of Sellers herein contained (i) shall
have been true and correct in all material respects when made, and (ii) shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date (other than representations and warranties which
address matters only as of a certain date which shall be true and correct in all
material respects as of such certain date).     (b)   Sellers shall have in all
material respects performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Sellers at or prior to the Closing Date.

8



--------------------------------------------------------------------------------



 



  (c)   Sellers shall have delivered to Buyer certificates in form and substance
reasonably acceptable to Buyer covering (i) representations and warranties of
Sellers; (ii) resolutions of the Sellers’ Board of Directors or Managers, as the
case may be; (iii) formation and organization documents of the Sellers; and
(iv) incumbency of the individuals signing the Transaction Documents for the
Sellers, dated the Closing Date and signed, on behalf of each Seller, by an
executive officer.     (d)   All existing vessel mortgages on the Subject Assets
shall be released and discharged.     (e)   The allocation of the Purchase Price
shall have been agreed and delivered or the alternative valuation described in
Section 4.5 shall govern.

     8.2 The obligations of Sellers to effect the Closing shall be subject to
the following conditions, except to the extent waived in writing by Sellers:



  (a)   The representations and warranties of Buyer herein contained (i) shall
have been true in all material respects when made, and (ii) shall be true and
correct in all material respects on and as of the Closing Date as if made on and
as of such date (other than representations and warranties which address matters
only as of a certain date which shall be true and correct in all material
respects as of such certain date).     (b)   Buyer shall have in all material
respects performed all obligations and complied with all covenants and
conditions required by this Agreement to be performed or complied with by Buyer
at or prior to the Closing Date.     (c)   Buyer shall have delivered to Sellers
certificates in form and substance reasonable acceptably to Seller covering
(i) representations and warranties of Buyer; (ii) resolutions of the Buyers’
Board of Directors; (iii) articles of incorporation and by-laws of the Buyer;
and (iv) incumbency of the individuals signing the Transaction Documents for the
Buyer, dated the Closing Date and signed by an executive officer of Buyer, to
such effect.     (d)   The allocation of the Purchase Price shall have been
agreed and delivered or the alternative valuation described in Section 4.5 shall
govern.

     8.3 Prior to Closing, all necessary governmental and regulatory approvals
and consents to consummate the transaction contemplated by this Agreement,
including the expiration or early termination of the waiting period under the
Hart-Scott-Rodino Act shall have been received or have occurred.

     8.4 Environmental Matters. Sellers shall be responsible for any remediation
required at the Port of Iberia or Fourchon facilities under standard local
industry practices up to a total of USD $100,000 for both facilities. Buyer
shall provide to Sellers reports of any required remediation within fifteen
(15) days of the date hereof. Such remediation shall be completed by the Closing
Date.

9



--------------------------------------------------------------------------------



 



ARTICLE IX
CLOSING

     9.1 Upon the terms and subject to the satisfaction of the conditions set
forth in this Agreement, the Closing of the transaction shall take place at the
Houston offices of Fulbright & Jaworski L.L.P., at 10:00 a.m., on the Closing
Date, or at such other location or time as Sellers and Buyer may agree in
writing.

     9.2 At Closing, Sellers shall deliver to Buyer the following:



  (a)   Bills of Sale for each of the Vessels in substantially the form of
Exhibit H hereto in recordable form transferring title to each Vessel to Buyer
with the warranties of title referred to in Section 5.2 above. Such warranties
in the Vessel Bills of Sale to Buyer shall survive the delivery of the Vessel
Bills of Sale and the transfer of title to the Vessels to Buyer.     (b)   Any
certificates, consents and other documents referred to herein as then
deliverable by Sellers.     (c)   Current Certificate of Ownership, Abstract of
Title or Transcript of Register issued by the competent authorities of the flag
state of each Vessel showing each Vessel free and clear of all liens and
encumbrances of record.     (d)   Confirmation of Class free of any outstanding
recommendations, issued within ten (10) days prior to delivery for each Vessel
at the Closing or, if such Vessel is not classed, a copy of its current U.S.
Coast Guard Certificate of Inspection.     (e)   Certificate of Deletion of a
Vessel form the Vessel’s registry if Buyer requires a change of registry of any
Vessel.     (f)   To the extent not previously delivered to Buyer, copies of all
certificates of regulatory bodies, plans, drawings and other technical
documents, logs and instruction manuals for each of the Vessels.     (g)  
Copies of current radio and radio telegraphic licenses for each of the Vessels.
    (h)   Any such additional documents as may reasonably be required by the
competent authorities for the purpose of registering a Vessel; provided, Buyer
notifies Sellers of any such documents as soon as possible after the date of
this Agreement.

     9.3 At the Closing, Buyer shall deliver (or cause to be delivered) to the
applicable Seller the Purchase Price, the Certificate of Delivery and Acceptance
(in the form of Exhibit I) executed by Buyer, and the certificates, consents and
other documents referred to herein as then deliverable by Buyer.

10



--------------------------------------------------------------------------------



 



     9.4 At Closing, the Parties shall also, subject to the conditions set forth
therein, enter into a subcontract with respect to the SEAWAY DEFENDER, service
agreement with respect to the SEAWAY KESTREL and the bareboat charter with
respect to the DLB 801 (collectively, the “Vessel Agreements”); the forms of
which agreements are attached hereto as Exhibit J, Exhibit K and Exhibit L,
respectively.

     9.5 Upon completion of the Closing, title, ownership and possession of the
Subject Assets shall pass to Buyer and Buyer shall take possession of the
Subject Assets wherever they are located at the Effective Time. The Closing
shall be deemed consummated and effective as of 12:01 a.m. on the Closing Date
(the “Effective Time”) at which time ownership and risk of loss, and all other
attributes of ownership with respect to the Subject Assets, shall pass to Buyer.

ARTICLE X
POST-CLOSING MATTERS

     10.1 In case at any time after the Closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each Party will take
such further action (including, the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
requesting Party’s sole cost and expense. In addition, Buyer will make available
to Sellers such of Sellers’ former employees that are hired by Buyer as Sellers
may reasonably request in order to assist Sellers in processing and pursuing
insurance claims relating to the Subject Assets; provided, however, that Sellers
will promptly reimburse Buyer for any out-of-pocket cost or expense incurred by
Buyer arising from making any such employees available to Sellers.

     10.2 Buyer hereby grants to Sellers a right of first refusal to acquire the
vessels owned by Buyer or any of its Affiliates listed on Exhibit M hereto
should Buyer elect to sell or transfer any or all of such assets (such assets
being hereinafter referred to as the “ROFR Assets”). This right of first refusal
shall be valid for a period (the “ROFR Period”) expiring the earlier of: (i) ten
(10) years for the SEAWAY KESTREL or the INTREPID or five (5) years for all
other ROFR Assets from the date of this Agreement; or (ii) the sale by Buyer of
10% or more of the equity of a wholly owned subsidiary which owns the ROFR
Assets. More specifically, if Buyer or any of its Affiliates receives during the
ROFR Period a bona fide offer (an “Offer”) from a third party for any or all of
the ROFR Assets, then Buyer will provide Sellers a written notice containing the
material terms and conditions of the Offer (the “Offer Notice”), with a copy of
the Offer attached thereto. Sellers shall have the option for a period of thirty
(30) days after receipt of the Offer Notice to elect to purchase, upon the terms
and conditions contained in the Offer Notice, all of the ROFR Assets subject to
the Offer, by delivering written notice thereof (“Acceptance”) within such
thirty (30) day period. If Sellers elect to purchase any such ROFR Assets, the
closing of such purchase shall be held at the principal office of Stolt Offshore
Inc. or such other location as Buyer and Sellers may mutually agree within the
earlier to occur of thirty (30) days after delivery of the Acceptance or such
date as any required third party consents and governmental approvals have been
obtained. If Sellers do not elect to elect to purchase any ROFR Assets subject
to an Offer Notice by delivery of an Acceptance within such thirty (30) day
period, then Buyer may proceed with the sale of such ROFR Assets to the party
having made the Offer on the same terms and conditions as described in the Offer
Notice, so long as such sale is concluded within one-

11



--------------------------------------------------------------------------------



 



hundred eighty (180) days of Sellers’ election not to purchase. Notwithstanding
anything herein to the contrary, this right of first refusal shall not apply to
any transfer by Buyer of the ROFR Assets to any other Affiliate of Buyer,
provided that any such Affiliate of Buyer shall then agree to be similarly bound
by the terms of this right of first refusal.

     10.3 Liabilities or credits for property or ad valorem taxes (“Property
Taxes”), if any, in respect of the Subject Assets shall be prorated between
Buyer and the applicable Seller for any taxable period that includes the Closing
Date (a “Straddle Period”) based on the number of days each held the Subject
Assets during such Straddle Period; it being understood that the portion of such
Property Taxes that the applicable Seller shall be responsible for shall be
equal to the product of (i) the amount of such Property Taxes for the entirety
of such Straddle Period, multiplied by (ii) a fraction, the numerator of which
is the number of days in such Straddle Period ending on the day before the
Closing Date and the denominator of which is the total number of days in such
Straddle Period, and the Buyer shall be responsible for the remainder of such
Property Taxes.

     10.4 Buyer and Sellers acknowledge and agree that certain of Sellers’
contracts with third parties will have work remaining to be performed as of the
Closing Date (“Pending Projects”). The Parties have agreed that (i) in
connection with the Closing, Sellers will prepare a list of the then Pending
Projects, (ii) Buyer will assume the performance of such Pending Projects
commencing on the Closing, and (iii) that Sellers and Buyer will collaborate on
how to effectively transition the Pending Projects over to Buyer’s management at
Closing. The Parties have also agreed that (i) Sellers will continue to have all
contact with the customers on the Pending Projects, including with respect to
invoicing and receipt of payments, and (ii) all revenues and expenses relating
to the Pending Projects through the date immediately prior to the Closing Date
will be for the account of Sellers, and all revenues and expenses relating to
the Pending Projects commencing on the Closing Date will be for the account of
Buyer; provided, however, that if Buyer’s “Cash Losses” on any Pending Project
exceed $1,000,000, then Sellers will be liable for such excess Cash Losses on
such Pending Project; provided, further, that Sellers’ liability in any such
case will not exceed 10% of the revenue on such Pending Project relating to the
period from and after the Closing. The term “Cash Losses” shall mean the amount,
if any, by which the aggregate costs incurred by Buyer from and after Closing
for third party employees and procurements on a Pending Project exceeds revenues
allocated to Buyer on such Pending Project. Revenues and expenses on turn-key or
lump sum contracts will be allocated on a percentage of completion basis, and
revenues and expenses on day rate contracts will be allocated on the actual
number of days before and after Closing. Buyer shall notify Sellers in writing
if Buyer incurs over $1,000,000 of Cash Losses on any Pending Project, with such
notice to include reasonable documentation of the costs incurred sufficient for
Sellers to confirm the amount of Cash Losses.

     10.5 (a) The Buyer shall arrange for and supervise the drydocking of the
DLB 801 following the Closing Date. Upon completion of such drydocking, Sellers
shall pay to Buyer USD $2,500,000 in cash, irrespective of the actual cost of
the drydocking.

            (b) The drydocking of the DLB 801 shall occur while such vessel is
under charter to Sellers pursuant to the bareboat charter referenced in
Section 9.4, above, but such vessel shall

12



--------------------------------------------------------------------------------



 



remain under charter during the drydocking with no credit for time. Provided,
however, Sellers shall give Buyer as much prior notice as practicable of when
the DLB 801 will be available for drydocking and Buyer shall use its reasonable
commercial efforts to schedule the drydocking as soon as possible and to
complete it as soon as possible. The Parties shall use their reasonable
commercial efforts to cooperate as to the schedule of the DLB 801 drydock.

     10.6 As soon as practicable after the date hereof, but in any event prior
to Closing, the Parties agree to negotiate a complete set of approved rates for
Buyer to conduct subsea construction support work for Stolt Deepwater subsea,
umbilical, riser, and flowline (SURF) operations. These mutually agreed rates
will consist of discounts off of book rate pricing and preferred rates for all
vessels listed in Exhibit M other than the INTREPID or the DLB 801.

     10.7 Sellers shall have the right to use the Port of Iberia facility
constituting a part of the Subject Assets for storage, loading and unloading
activities from the date of Closing until the conclusion of Sellers’ Trinidad
campaign, but in no event later than January 31, 2006, so long as such
activities do not interfere with Buyer’s activities at or use and enjoyment of
such facility.

ARTICLE XI
TERMINATION OF OBLIGATIONS; SURVIVAL

     11.1 Anything herein to the contrary notwithstanding, this Agreement and
the transactions contemplated by this Agreement (i) may be terminated at any
time before the Closing by mutual consent in writing of Buyer and Sellers,
(ii) by Sellers by written notice to Buyer if the Closing has not occurred prior
to the close of business on the 90th day after the date hereof, and (iii) by
Buyer by written notice to Sellers if the Closing has not occurred prior to the
close of business on the 150th day after the date hereof.

     11.2 In the event that this Agreement shall be terminated pursuant to
Section 11.1, all further obligations of the Parties under this Agreement shall
terminate without further liability of any Party to another; provided that the
obligations of the Parties contained in Section 12.4, Section 12.9 and
Section 12.14 shall survive any such termination. A termination under Section
11.1 shall not relieve any Party of any liability for a breach of, or for any
misrepresentation under, this Agreement, or be deemed to constitute a waiver of
any available remedy (including specific performance if available) for any such
breach or misrepresentation.

     11.3 Survival. The representations and warranties and covenants of the
Parties contained in this Agreement shall survive the Closing indefinitely;
provided, however, that any claims for indemnification pursuant to Sections 3.1
and 3.2 above must be made within three (3) years of the Closing Date.

ARTICLE XII
GENERAL

     12.1 This Agreement and any schedule or exhibit attached hereto may be
amended only by agreement in writing of each of the Parties hereto. No waiver of
any provision nor consent to any exception to the terms of this Agreement or any
agreement contemplated hereby

13



--------------------------------------------------------------------------------



 



shall be effective unless in writing and signed by the Party to be bound and
then only to the specific purpose, extent and instance so provided.

     12.2 Each exhibit delivered pursuant to the terms of this Agreement shall
be in writing and shall constitute a part of this Agreement, although exhibits
need not be attached to each copy of this Agreement. This Agreement, together
with such exhibits, and the other Transaction Documents constitute the entire
agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the Parties in connection
therewith.

     12.3 Each Party will use its best efforts to cause all conditions to its
and the other Parties’ obligations hereunder to be timely satisfied and to
perform and fulfill all obligations on its part to be performed and fulfilled
under this Agreement, to the end that the transactions contemplated by this
Agreement shall be effected substantially in accordance with its terms as soon
as reasonably practicable. Each Party shall execute and deliver both before and
after the Closing such further certificates, agreements and other documents and
take such other actions as any other Party may reasonably request to consummate
or implement the transactions contemplated hereby or to evidence such events or
matters. As used in this Agreement, the term “best efforts” shall not mean
efforts which require the performing Party to do any act that is unreasonable
under the circumstances, to make any capital contribution or to expend any funds
other than reasonable out-of-pocket expenses incurred in satisfying its
obligations hereunder, including but not limited to the fees, expenses and
disbursements of its accountants, actuaries, counsel and other professionals.

     12.4 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW. Any disputes arising as a result of this Agreement will be brought in the
state or federal courts located in Houston, Texas. The Parties waive trial by
jury.

     12.5 Neither this Agreement nor any rights or obligations under it are
assignable, except that Buyer may assign any of its rights hereunder to any
Affiliate of Buyer or to any post-Closing purchaser of a material portion of the
Subject Assets.

     12.6 This Agreement and any amendment hereto or any other agreement (or
document) delivered pursuant hereto may be executed in one or more counterparts
and by different Parties in separate counterparts. All of such counterparts
shall constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when one or more counterparts have
been signed by each Party and delivered to the other Party.

     12.7 Sellers and Buyer shall coordinate all publicity relating to the
transactions contemplated by this Agreement and no Party shall issue any press
release, publicity statement or other public notice relating to this Agreement,
or the transactions contemplated by this Agreement, without obtaining the prior
consent of both Sellers and Buyer except to the extent that a particular action
is required by applicable law or applicable stock exchange requirements. Sellers
shall obtain the prior consent of Buyer and Buyer shall obtain the prior consent
of Sellers

14



--------------------------------------------------------------------------------



 



to the form and content of any application or report made to any governmental
entity prior to the Closing which relates to this Agreement.

     12.8 All confidential information disclosed in writing and designated in
writing as confidential by any Party (or its representatives) whether before or
after the date hereof, in connection with the transactions contemplated by, or
the discussions and negotiations preceding, this Agreement to any other Party
(or its representatives) shall be kept confidential by such other Party and its
representatives and shall not be used by any such Persons other than as
contemplated by this Agreement, except to the extent (i) that such information
was known by the recipient when received, (ii) that such information is or
hereafter becomes lawfully obtainable from other sources, (iii) that such
information is necessary or appropriate to disclose to a governmental entity
having jurisdiction over the Parties, (iv) as may otherwise be required by law,
or (v) such duty as to confidentiality is waived in writing by the other Party.
If this Agreement is terminated in accordance with its terms, each Party shall
use all reasonable efforts to return upon written request from the other Parties
all documents (and reproductions thereof) received by it or its representatives
from such other Parties (and, in the case of reproductions, all such
reproductions made by the receiving Party) that include information not within
the exceptions contained in the first sentence of this Section 12.8, unless the
recipients provide assurances reasonably satisfactory to the requesting Parties
that such documents have been destroyed.

     12.9 This Agreement shall be binding upon and inure to the benefit of the
Parties hereto, and nothing in this Agreement, express or implied, is intended
to confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement except for Article III (which is intended
to be for the benefit of the Persons provided for therein and may be enforced by
such Persons). Nothing in this Agreement is intended to relieve or discharge the
obligation of any third person to (or to confer any right of subrogation or
action over against) any Party to this Agreement. Each Party agrees to cause its
Affiliates to comply with any obligations hereunder relating to such Affiliates
and to cause its Affiliates to take any other action which may be necessary or
reasonably requested by the other Parties in order to consummate the
transactions contemplated by this Agreement.

     12.10 Any notice or other communication hereunder must be given in writing
and (a) delivered in person, (b) transmitted by telefax or other
telecommunications mechanism; provided that, any notice so given is also mailed
as provided in mailed by certified or registered mail, postage prepaid), receipt
requested as follows:



      If to Buyer: Cal Dive International, Inc. 400 N. Sam Houston Parkway E.,
Suite 400 Houston, Texas 77060
Attention:
  Martin Ferron
Telephone:
  281-618-0400
Facsimile:
  281-618-0505
 
    With a copy to James Lewis Connor, III

      If to Sellers: c/o Stolt Offshore Inc. 10787 Clay Road Houston, Texas
77041
Attention:
Telephone:
Facsimile:
  President
713-430-1100
713-430-1141
 
    With a copy to Contracts Manager



15



--------------------------------------------------------------------------------



 



or to such other address or to such other person as either Buyer or Sellers, as
the case may be, shall have last designated by such notice to Buyer or Sellers,
as the case may be. Each such notice or other communication shall be effective
(i) if given by telecommunication, when transmitted to the applicable number so
specified in (or pursuant to) this Section 12.10 and an appropriate answerback
is received, (ii) if given by mail, three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
or (iii) if given by any other means, when actually received at such address.

     12.11 Sellers and Buyer shall each pay their own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
contemplated hereby, including but not limited to the fees, expenses and
disbursements of their respective investment bankers, accountants and counsel.

     12.12 No failure on the part of any Party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof, nor shall any
single or partial exercise preclude any further or other exercise of such or any
other right.

     12.13 In the event of any Action by any Party arising under or out of, in
connection with or in respect of, including any participation in bankruptcy
proceedings to enforce against a Party a right or claim in such proceedings, the
prevailing Party shall be entitled to reasonable attorney’s fees, costs and
expenses incurred in such Action. Attorney’s fees incurred in enforcing any
judgment in respect of this Agreement are recoverable as a separate item. The
Parties intend that the preceding sentence be severable from the other
provisions of this Agreement, survive any judgment and, to the maximum extent
permitted by law, not be deemed merged into such judgment.

     12.14 Whenever any statement herein or in any schedule, exhibit,
certificate or other document delivered to any Party pursuant to this Agreement
is made to the knowledge of such Party, such statement shall mean the knowledge
of such Party only after such Party has conducted a diligent investigation of
the subject matter of such statement and each statement shall be deemed to
include a representation that such investigation has been conducted by each such
Party.

     12.15 Sellers and Buyer acknowledge that each Party to this Agreement has
been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any rule of Law, or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the Party that drafted it has no application and is
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the intent of Buyer and Sellers.

     12.16 If any provision of this Agreement is determined to be invalid,
illegal or unenforceable by any governmental entity, the remaining provisions of
this Agreement to the extent permitted by Law shall remain in full force and
effect; provided that, the essential terms and conditions of this Agreement for
all Parties remain valid, binding, and enforceable. In event of any such
determination, the Parties agree to negotiate in good faith to modify this
Agreement

16



--------------------------------------------------------------------------------



 



to fulfill as closely as possible the original intents and purposes hereof. To
the extent permitted by Law, the Parties hereby to the same extent waive any
provision of Law that renders any provision hereof prohibited or unenforceable
in any respect.

     12.17 Each Party shall be responsible for the payment of all state and
local filing, recordation, use, stamp, registration or other similar taxes for
which it is liable under applicable Law (“Transfer Taxes”) resulting from the
transactions contemplated by this Agreement. If required by applicable Law,
Sellers shall collect from Buyer at Closing any Transfer Taxes.

     12.18 Buyer and Sellers represent and warrant that they have retained no
broker or other agent other than Simmons & Company International in connection
with the sale of the Subject Assets and that no broker or agent or other party
is entitled to any commission or fee in connection with the sale of the Subject
Assets other than Simmons & Company International whose fee will be paid equally
by the Sellers and the Buyer.

     12.19 Buyer may assign its rights to take title to some or all of the
Subject Assets to a wholly owned subsidiary of Buyer. Should Buyer designate a
wholly owned subsidiary to take title to all or part of the Subject Assets,
Buyer shall remain liable for its obligations under this Agreement.

     12.20 Each Party shall submit all applications, forms or notices (“HSR
Forms”), if any, necessary to be submitted by such party to the appropriate
Governmental Authorities on or before the fifteenth (15th) day following the
execution of this Agreement. Each Party shall comply at the earliest practicable
date with any request for additional information received from the other Party
or from the Federal Trade Commission or the Antitrust Division of the Department
of Justice pursuant to the HSR Act and shall cooperate with the other Party in
connection with the filing by or on behalf of such other Party of the HSR Forms
required to be filed by such other Party with respect to the transaction
contemplated by this Agreement and in connection with resolving any
investigation or other inquiry concerning the transaction contemplated by this
Agreement commenced by either the Federal Trade Commission or the Antitrust
Division of the Department of Justice or state attorneys general. The Parties
agree that they will use their respective reasonable best efforts to obtain the
approval of the transaction contemplated hereby from the Federal Trade
Commission and the Antitrust Division of the Department of Justice. Such
reasonable best efforts shall include, but not be limited to, responding to a
“Second Request for Information” and pursuing HSR approval through the
injunction stage. To the extent the provisions of this Agreement are
inconsistent with this Section 12.20, this Section 12.20 shall govern with
respect to matters discussed in this Section 12.20. Each Party shall be
responsible for payment of its own HSR Fees.

[The rest of this page is intentionally left blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed by its duly authorized officers as of the day and year first above
written.

                  BUYER:
 
                CAL DIVE INTERNATIONAL, INC.
 
           

  By:   /s/ MARTIN R. FERRON    

           

      Name: Martin R. Ferron    

      Title: President    
 
                SELLERS:
 
                STOLT OFFSHORE INC.
 
           

  By:   /s/ BRUNO CHABAS    

           

      Name: Bruno Chabas    

      Title: Attorney-in-Fact    
 
                S & H DIVING LLC
 
           

  By:   /s/ BRUNO CHABAS    

           

      Name: Bruno Chabas    

      Title: Attorney-in-Fact    

18